Citation Nr: 1117558	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-37 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lung disease, to include as due to exposure to herbicides.

2.  Entitlement to service connection for atypical reactive airway disease with allergic rhinitis to include asthma.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to PTSD.  

5.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an April 2009 decision, the Board denied claims for service connection for PTSD, ED, and a right ankle disorder, and other claims.  The Board also remanded the issues of entitlement to service connection for atypical reactive airway disease with allergic rhinitis to include asthma, and whether new and material evidence had been submitted to reopen a claim for service connection for lung disease, to include as secondary to herbicide exposure, for further development.  That development has now been completed.  As for the denied claims, following the Veteran's timely appeal of this aspect of the April 2009 decision to the United States Court of Appeals for Veterans Claims (Court) and pursuant to a Joint Motion for Partial Remand, the parties to the Joint Motion determined that the Board's decision was deficient with respect to its adjudication of the Veteran's claims for service connection for PTSD, ED, and a right ankle disorder, and the Court vacated the Board's decision with respect to these claims.  The remaining claims were dismissed by the parties. 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, ED, to include as secondary to PTSD, and a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A June 1997 rating decision denied an application to reopen a claim for service connection for a lung disease described as asbestosis on the basis that the evidence submitted did not show that the Veteran had asbestosis or another diagnosed lung disorder that was related to active service.  The Veteran did not appeal this decision.  

2.  The evidence submitted since the June 1997 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  

3.  The presumption of soundness has not been rebutted with respect to the claim for service connection for asthma and atypical reactive airway disease with rhinitis.  

4.  Asthma and atypical reactive airway disease with rhinitis had their onset during active service.  


CONCLUSIONS OF LAW

1.  The June 1997 rating decision denying an application to reopen a claim for service connection for a lung disease described as asbestosis is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

2.  Additional evidence submitted since the June 1997 rating decision is new and material, and the claim for service connection for a lung disease is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Asthma was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

4.  The Veteran's atypical reactive airway disease with rhinitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, given the favorable decision with respect to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a lung disease, and the Board's decision to grant the benefits sought on appeal, the Board finds that further discussion of the VA's "duty to notify" and "duty to assist" obligations is not necessary at this time.

New and Material Claim

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The record with respect to the claim for service connection for a lung disease described as asbestosis reflects that the June 1997 rating decision denied an application to reopen the claim, and that the Veteran did not file a timely notice of disagreement as to that decision.  Accordingly, it became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection for a lung disease described as asbestosis may only be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  

Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, in a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Here, based on the grounds stated for the denial of the claim in the June 1997 rating decision, new and material evidence would consist of medical evidence of asbestosis or another current lung disorder and/or evidence linking such disorder to active service.  

In this regard, evidence received since the June 1997 rating decision includes a December 2009 VA examination diagnosis of asthma, and since the lack of medical evidence demonstrating a currently diagnosed lung disorder was at least in part the basis for the denial of the application to reopen the claim in June 1997, this additional medical evidence of asthma clearly relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.303 (2010).  Accordingly, the Board finds that this additional evidence was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable opportunity of substantiating the claims.  The Board thus finds that the claim for service connection for a lung disease described as asbestosis is reopened.

Claims for Service Connection for a Lung Disease and Atypical Reactive Airway Disease with Rhinitis on the Merits

The Veteran is seeking service connection for a lung disorder and his atypical reactive airway disease with rhinitis.

The Veteran served on active duty from September 1974 to September 1978.  At the time of his September 1974 service entrance examination, the Veteran indicated that he did not know if he had asthma.  Physical examination, including a chest X-ray, was normal.  The service treatment record (STR) also contains a second copy of the September 1974 service entrance examination.  On the second copy, a handwritten note, which was written approximately two weeks later, indicates that the Veteran had a history of severe asthma that may require discharge.  He was referred for further testing.  Accordingly, he underwent a pulmonary function test (PFT) shortly thereafter in September 1974.  The test results were noted as "normal," except for bronchospasm.  Based on these results, it was determined that the Veteran would be given a further trial of duty, but he would be discharged as existing prior to service ("EPTE") if he had any significant wheezing or asthma.

Later during his service, in May 1976, the Veteran sought treatment with complaints of a history of asthma since childhood with periodic episodes since, including difficulty for the past two days.  During further in-service consultation, the Veteran described a lifelong history of episodes of congestion with dyspnea and wheezing almost always precipitated by an identifiable substance.  He had had an episode the day prior.  Physical examination was within normal limits, and a chest X-ray was interpreted as normal.  The assessment was atopy with history of reaction that may be Ige mediated. 

During his service discharge examination in July 1978, the Veteran again provided a history indicating that he did not know if he had asthma.  The reviewing physician noted childhood asthma manifested as allergic rhinitis with dyspnea and wheezing.  Allergy skin evaluation was positive for fish, weeds, animals, mold, and grasses.  The Veteran had also had episodes of hives precipitated by various substances.  On physical examination, the lungs were clear with no wheezes even on forced expiration, and a chest X-ray was within normal limits.  The assessment at this time was atopy with reactive airway disease and allergic rhinitis.

In connection with his present claims, the Veteran had a VA examination in December 2009.  The VA examiner diagnosed the Veteran with atopy manifested by asthma and allergic rhinitis since childhood.  The VA examiner explained that atopy is a genetic condition leading to the development of atopic diseases, which include asthma and allergic rhinitis.  Thus, according to the VA examiner, the Veteran's childhood asthma and episodes of asthma and other atopic disease treating during service were not caused by or a result of his service.  The examiner went on to comment that the Veteran had asthma since childhood and diagnosed with atopy in military, a genetic condition that leads to the development of atopic diseases which include asthma, urticaria, allergies, and rhinitis.  

Finally, in an effort to clarify the above-noted diagnoses, the Board obtained a VA expert opinion in January 2011.  Following the review of the Veteran's claims file, the VHA specialist concluded that it was more likely than not that the Veteran had asthma prior to service and that his asthma was a congenital condition.  He further stated that it was unlikely that the Veteran's disability underwent a permanent increase in severity during service.  

"[I]n order to establish service connection or service- connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For purposes of 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); see Wagner v. Principi, 370 F.3d 1989, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.

A presumption of soundness like the presumption that section 1111 affords wartime Veterans also applies to peacetime Veterans.  See 38 U.S.C.A. § 1132 (West 2002).  The lower standard of rebuttal of the presumption of soundness that section 1132 affords peacetime Veteran's is abrogated by section 1137, which provides, in pertinent part, that "notwithstanding the provisions of section[] 1132 . . . , the provisions of section[] 1111 . . . shall be applicable in the case of any Veteran who served in the active . . . military . . . service after December 31, 1946."  38 U.S.C.A. § 1137 (West 2002).  The Veteran had such service.

"A preexisting injury or disease will be considered to have been aggravated by active . . . military . . . service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); see 38 C.F.R. § 3.306(b) (2010).  "[A]n increase in disability must consist of worsening of the enduring disability . . .."  Davis v. Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  Wagner, 370 F.3d at 1096.

"[S]ection 1111 applies when a claimed disability is not noted upon entering service, and section 1153 applies when the claimed disability is noted upon entry."  Jordan v. West, 17 Vet. App. 261, 272 (2003).

The plain language of section 1111 provides that the presumption of soundness is rebutted only if clear and unmistakable evidence establishes both that (1) the condition existed prior to service and (2) the condition was not aggravated by service.  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  VA amended the regulation implementing the presumption of soundness in 2005 to make it consistent with the statute.  See 38 C.F.R. § 3.304(b) (2010).

Regarding the characteristics of clear and unmistakable evidence, "The word 'unmistakable' means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  [T]he standard of proof for rebutting the presumption of soundness is not merely evidence that is cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable .... [and] the question is not whether the Secretary has sustained a burden of producing evidence, but whether the evidence as a whole, clearly and unmistakably demonstrates that the injury or disease existed prior to service.  Cotant, 17 Vet. App. at 132, citing Vanerson v. West, 12 Vet. App. 254, 261 (1999).

Clear and unmistakable evidence rebutting the presumption of soundness can be any evidence of record.  The implementing regulation, 38 C.F.R. § 3.304(b) (2010), includes consideration of medical judgment, accepted medical principles, history with regard to clinical factors pertinent to basic character, origin, development of injury or disease, and "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Adams v. West, 13 Vet. App. 453, 456 (2000).

There is no absolute rule in the statute, the regulation, or the case law requiring contemporaneous clinical evidence or precluding medical opinion in rebutting the presumption of soundness.  See Harris v. West, 203 F.3d 1347, 1349-51 (Fed. Cir. 2000).  All of the evidence of record is for consideration, including testimony, which can be competent or incompetent, credible or incredible.  See Vanerson, 12 Vet. App. at 261.  "The Board may find that the evidence is of such low probative value that it does not affect the 'unmistakability' of the evidence showing preservice inception of the [disorder at issue]."  Id.

The Board would first point out that all Veterans are presumed to enter active service in sound condition except for diseases and conditions "noted" at enlistment examinations.  In this case, the record reflects that a history of asthma and atypical restrictive airway disease with rhinitis was not noted at the time of the Veteran's initial entrance examination.  Therefore, the Board finds that the Veteran is presumed sound on entrance as to his claims for service connection for a lung disorder and atypical restrictive airway disease with rhinitis.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

In addition, while the statements of VHA A expert reflect the opinion that it was more likely than not that the Veteran's asthma pre-existed service and unlikely underwent any permanent increase during service, the Board finds that such statements framed in terms of likely or unlikely do not rise to the level of the type of clear and unmistakable evidence required to conclude that the Veteran's asthma and/or atypical reactive airway disease pre-existing service and was not aggravated therein.  Thus, the Board finds that the Veteran's asthma and active atypical reactive airway disease with rhinitis did not clearly and unmistakably preexist service, and that the presumption of soundness is therefore not rebutted as to either of these claims.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

Having established that the presumption of soundness has not been rebutted as to the Veteran's current diagnoses of asthma and atypical reactive airway disease with rhinitis, it is then necessary to consider entitlement to service connection for these disorders on a direct basis, and in this regard, the record clearly reflects diagnoses of these disorders currently and during the Veteran's active service, and the record does not reflect a medical opinion that clearly attributes these disorders to any intercurrent cause.  The Board would further note that while the Veteran may have been genetically predisposed to certain disorders such as asthma and rhinitis, the fact remains that there is no clear and unmistakable evidence of any such manifestations at the time of the Veteran's entry into active service and his soundness with respect to such disability must be presumed.  Thus, the Board finds that service connection for asthma and atypical restrictive airway disease with rhinitis is established based on chronicity, and continuity of symptomatology need not even be addressed.  See 38 C.F.R. § 3.303(b) (2010).  

Thus, as the Veteran is presumed sound at the time he entered service with respect to the diagnoses of asthma and atypical restrictive airway disease with rhinitis, and the record supports the conclusion that the Veteran has had chronic asthma and atypical restrictive airway disease with rhinitis since service, the Board will give the Veteran the benefit of the doubt, and find that the Veteran's currently diagnosed disorders of asthma and atypical restrictive airway disease with rhinitis are of service origin.  Therefore, the Board finds that the evidence supports entitlement to service connection for asthma and atypical restrictive airway disease with rhinitis.  


ORDER

Service connection for asthma is granted.  

Service connection for atypical restrictive airway disease with rhinitis is granted.  


REMAND

Turning next to the remaining claims for service connection for an acquired psychiatric disorder, to include PTSD, ED, to include as secondary to PTSD, and a right ankle disorder, the Joint Motion for Partial Remand noted that the Veteran's statements of a right ankle injury during service and persistent right ankle pain since service were sufficient to warrant furnishing the Veteran an examination and opinion as to whether it was at least as likely as not that a current right ankle disability is related to active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although not specifically addressed in the Joint Motion, the Board finds that a VA psychiatric examination is also warranted with respect to the claim for service connection for an acquired psychiatric disorder, to include PTSD, in light of the Veteran's April 2007 statements that he was "very sensitive," "cr[ied] sometimes, "ha[d] dreams of the things [he] went through," had "mood swings," angered quickly, and had "mild memory loss."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).    

As the remaining claim for service connection for ED includes consideration of entitlement to service connection as secondary to PTSD, the Board finds that any decision as to this claim must be held in abeyance pending the completion of the development noted above.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Arrangements should also be made to obtain any additional VA treatment records for the Veteran, dated since May 2009. 

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any additional VA treatment records for the Veteran, dated since May 2009.  

2.  Schedule the Veteran for an appropriate VA examination.  The claims file must be made available to and reviewed by the examiner.  All necessary studies and tests should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not that a current right ankle disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In this regard, the examiner should specifically address the mechanics of the Veteran's in-service injury and his statements of continuing right ankle pain since service.  

The examiner must provide a comprehensive report including the complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to and reviewed by the examiner.  All necessary studies and tests should be conducted.

The examiner must rule in or exclude a diagnosis of PTSD.  If there is a diagnosis of PTSD, the examiner should further state whether it is at least as likely as not that ED was caused or aggravated by such disability.

If there is a diagnosis of a psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not that any such psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

If there is a diagnosis of a psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not that any such psychiatric disorder caused or aggravated the Veteran's ED.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD, ED, to include as secondary to PTSD, and a right ankle disorder, and in doing so, consider the amended regulations governing service connection for PTSD, effective in July 2010.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


